Citation Nr: 1002144	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
September 1966.  He died in August 2007.  The appellant is 
his surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 administrative decision in which 
the RO denied the appellant's claim.


FINDINGS OF FACT

1. The Veteran was not discharged or released from active 
service for a disability that was incurred or aggravated in 
the line of duty.

2. At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at 
the time of the Veteran's death.

4. The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, inasmuch as the law, and not the 
evidence, is dispositive in this case, the VA's duties to 
notify and assist claimants is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Thus, even were the Board to presume for the sake of argument 
there is some deficiency insofar as preliminary VA notice and 
development, this still would be inconsequential and, 
therefore, at most harmless error.  As such, there is no 
prejudice to the appellant to continue with adjudication of 
this claim.

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a Veteran and the expense of transporting 
the body to the place of burial. 38 U.S.C.A. § 2302 (West 
2002); 38 C.F.R. § 3.1600 (2009).  If a Veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) 
(2009).

If a Veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the Veteran was in receipt of pension or compensation; 
or, (2) the Veteran had an original or reopened claim for 
either benefit pending at the time of the Veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the Veteran's death 
to show entitlement; or (3) the deceased was a Veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 
3.1600(b) (2009).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while 'properly 
hospitalized' by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c) (2009).

In the instant case, the record discloses that the Veteran 
died in August 2007 of hypertensive cardiovascular disease.  
At the time of his death, he was not hospitalized.

The record also reflects that the Veteran was not, at the 
time of his death, in receipt of VA service-connected or 
nonservice-connected benefits.

Thus, the record does not show, nor does the appellant 
contend, that the Veteran died while admitted to a VA 
facility or while traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care.

It also does not show (nor does the appellant contend) that 
the Veteran was in receipt of pension or compensation (or 
military retirement pay) at the time of his death.

Additionally, there is no evidence that the Veteran had a 
pending claim for such benefits at the time of death; and 
although he was a Veteran of wartime service, his body was 
not held by a state or a political subdivision of a state due 
to lack of a next of kin and insufficient resources in his 
estate; rather, pursuant to arrangements made by his 
surviving family, the Veteran was cremated.

Further, it is not shown (nor does the appellant allege) that 
the Veteran was discharged or released from active service 
for a disability incurred or aggravated in service.  
Therefore, it is undisputed that the requirements for VA 
burial allowance have not been met under 38 C.F.R. § 
3.1600(b) or 38 C.F.R. § 3.1605.

Specifically, the appellant claims that, the Veteran died 
unexpectedly and prior to being transported to the VA Medical 
Center in Cincinnati, Ohio where he received his regular 
care.  The appellant argues that there were extenuating 
circumstances in the nature of the Veteran's sudden death 
preventing him from being admitted to the VA Medical Center 
for end of life care.  The Board acknowledges the appellant's 
argument; however, the legal criteria are clear and do not 
allow the grant of benefits in such a situation.  See 38 
C.F.R. § 3.1600(c)

The Board also acknowledges with gratitude the Veteran's 
years of honorable service.  However, in the case at hand, 
the law is dispositive, and VA is bound by the statutes 
enacted by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  
Regrettably, the appellant's claim for burial benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim for nonservice-connected burial benefits is denied 
under the law.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


